Title: To James Madison from Edmund Pendleton, 23 June 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. June 23d, 1783
By yr favr of the 10th I find you have at length information that Great Britain is in motion to give the definitive treaty it’s force, as well as to settle some general rules for regulating commerce, wch I suppose to be their purpose, & all they can do, ’til your general treaty reaches Europe.
I am glad you think the new Ministry disposed to favour the Peace, as I thought Ld North as little inclined to the measure as any body, however I suppose he was obliged to make that Sacrifice of Sentiments as the price of Coalition, and in such an hetrogenious one many great ones must have been made, if indeed they have any principles beyond ambition & avarice.
I am still in the dark as to what is doing at Richmond on the subject of Finance; I hear they sit closely to hurry home to Harvest, which they will hardly effect, as We are beginning to use the Scythe. What they can adopt of sufficient permanency & not more oppressive in lieu of the impost I cant discover; especially as our efforts will be otherwise Abundantly strain’d to raise the 256 M dollars annually, required beyond the produce of the impost.
I find that Maryland has adopted the measure—some of the Instructions in the Massachusetts, rather appear in opposition. If the measure should be finally agreed to, ’tis pity it could not have operated upon the large importations made & making.
I am Dr Sr Yr Affe &c
Edmd Pendleton
